Exhibit 10.1

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is entered into April 26,
2017 (the “Effective Date”), by and between Marshall B. Tycher, an individual
residing at [intentionally omitted] (the “Executive”), and Roseland Residential
Trust, a Maryland business trust (the “Company”) with offices in care of
Mack-Cali Realty Corporation (“Mack-Cali”) at Harborside 3, 210 Hudson St.,
Suite 400, Jersey City, NJ 07311.

 

RECITALS

 

WHEREAS, by action by written consent of the Board of Trustees of the Company
dated February 22, 2016, Executive was appointed as Chairman of the Company; and

 

WHEREAS, since October 23, 2012, Executive has served as an employee of the
Company and its predecessor Roseland Management Services, L.P., a Delaware
limited partnership, pursuant to an employment agreement dated as of October 23,
2012 (the “Original Agreement”); and

 

WHEREAS, the term of the Original Agreement was automatically extended on
October 23, 2016, pursuant to its terms, for an additional one year term that
will expire on October 23, 2017; and

 

WHEREAS, the Company desires to continue to employ Executive and to make certain
other changes to the terms of his employment, and Executive desires to accept
such continued employment, pursuant to the terms and provisions set forth
herein;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the parties hereby agree as follows:

 

1.             Employment.

 

The Company hereby agrees to continue to employ Executive, and Executive hereby
agrees to accept such continued employment, upon the terms and conditions set
forth in this Agreement.  Except as otherwise provided herein, the terms and
conditions of Executive’s employment shall continue to be governed by the
Original Agreement until the Effective Date, and thereafter the provisions of
this Agreement shall completely supersede the Original Agreement.

 

2.             Employment Period.

 

(a)           Subject to Sections 3(b) and 5 hereof, the Company agrees to
continue to employ the Executive, and the Executive agrees to continue to be
employed by the Company, in each case pursuant to this Agreement, for a period
commencing on the Effective Date, and ending December 31, 2019 (the “Term”). On
each December 31 during the Term, commencing with December 31, 2019, the Term
will be automatically extended for an additional one year, through the following
December 31, unless either party notifies the other party in writing, not fewer
than

 

--------------------------------------------------------------------------------


 

ninety (90) days prior to such December 31, that it has elected not to extend
the Term, in which event the Term shall expire on such December 31.

 

(b)           Notwithstanding anything contained herein to the contrary:
(i) Executive’s employment with the Company may be terminated by the Company or
Executive during the Term, subject to the terms and conditions of this
Agreement; and (ii) nothing in this Agreement shall mandate or prohibit a
continuation of Executive’s employment following the expiration of the Term upon
such terms and conditions as the Board of Directors of Mack-Cali (the “Board”),
and Executive may mutually agree. The Executive’s period of employment pursuant
to this Agreement shall hereinafter be referred to as the “Employment Period”).

 

3.             Duties and Responsibilities.

 

(a)           During the Employment Period, Executive shall be employed and
serve as the Chairman of the Company reporting directly to the Chief Executive
Officer of the Company (the “CEO”).  In his position, Executive shall have
overall responsibility for the daily operations of the Company, and shall
perform such duties, functions and responsibilities during the Employment
Period, commensurate with the Executive’s position, as reasonably and lawfully
directed by the CEO.

 

(b)           Executive shall devote the necessary amount of his business time,
attention and efforts to the performance of his duties under this Agreement,
render such services to the best of his ability, and use his reasonable best
efforts to promote the interests of the Company (which, for all purposes of this
Section 3(b), shall include Mack-Cali and its other Subsidiaries). Without
limiting the foregoing, Executive shall not engage in any other business,
occupation or related activity during the Employment Period that (a) conflicts
with the interests of the Company or its subsidiaries, (b) interferes with the
proper and efficient performance of his duties for the Company, or
(c) interferes with the exercise of his judgment in the Company’s best
interests.  Notwithstanding the foregoing or any other provision of this
Agreement, it shall not be a breach or violation of this Agreement for Executive
to (i) with the advance approval of the Board or the Nominating and Corporate
Governance Committee of the Board (not to be unreasonably withheld), serve on
corporate, civic or charitable boards or committees, (ii) deliver lectures,
fulfill speaking engagements or teach at educational institutions, or
(iii) manage personal investments, including without limitation real estate
investments and activities, so long as such investments and activities do not
significantly interfere with or significantly detract from the performance of
Executive’s responsibilities to the Company in accordance with this Agreement,
and provided that any real estate investments or activities within Hudson County
in the State of New Jersey shall be limited to passive, non-controlling
investments and activities.

 

(c)           Effective as of the first day of any month during the Employment
Period on or after July 1, 2018, Executive may elect to relinquish
responsibility for the daily operations of the Company (the “Transition”).  If
Executive so elects,  he will retain the title of Chairman of the Company for
the remainder of the Employment Period, but will become a non-executive
Chairman, and shall perform such duties, functions and responsibilities
consistent with such position as may be reasonably and lawfully directed by the
CEO.  Such election shall be made by a written notice (the “Transition Notice”)
from Executive to the CEO, and shall take effect as of the first day of a month
that is at least thirty (30) days after the date of the Transition Notice.

 

2

--------------------------------------------------------------------------------


 

Except as otherwise specifically provided herein, all provisions of this
Agreement shall continue to apply after the Transition.

 

4.             Compensation and Benefits.

 

(a)           Base Salary.  Effective retroactive to January 1, 2017, and during
the Employment Period, the Company shall pay Executive an annual base salary in
the amount of $800,000 (the “Annual Base Salary”), payable in installments
consistent with the Company’s normal payroll schedule, subject to applicable
withholding and other taxes.  Effective as of the date of the Transition,
Executive’s Annual Base Salary shall be reduced to the annual amount of
$400,000.  Executive’s Annual Base Salary shall be reviewed, at least annually,
for merit increases and may, by action and in the discretion of the Board or its
executive compensation and option committee (the “Compensation Committee”), be
increased at any time or from time to time, but may not be decreased from the
then current Annual Base Salary without Executive’s prior written consent,
except as a result of the Transition as set forth above.

 

(b)           Incentive Compensation/Bonuses.  In addition, for each calendar
year during the Employment Period, Executive shall be entitled to receive annual
cash incentive compensation (an “Annual Bonus”) as follows:

 

·                  Bonus Opportunity: For the 2017 fiscal year, Executive shall
be entitled to receive an Annual Bonus equal to fifty percent (50%) of his
Annual Base Salary earned for the year if threshold performance is attained, an
Annual Bonus equal to one hundred twenty-five percent (125%) of his Annual Base
Salary earned for the year (the “Target Bonus”) if target performance is
attained, and an Annual Bonus equal to two hundred percent (200%) of his Annual
Base Salary earned for the year if performance equals or exceeds the maximum
performance level.  For performance between threshold and target and between
target and maximum levels, the Annual Bonus will be determined on the basis of
linear interpolation. The threshold, target and maximum bonus for each fiscal
year after 2017, and the performance criteria for each fiscal year, shall be
determined in good faith by the Board or the Compensation Committee within the
first three (3) months of each calendar year that begins during the Employment
Period.  In respect of the Annual Bonus for the final year of the Term, as may
be extended pursuant to Section 2(b), provided that Executive is employed by the
Company until the expiration of the Term and that Executive’s employment was not
terminated for Cause by the Company following the Term, any qualitative
performance evaluation will be performed by December 16 of the final year, and
the achievement of quantitative performance metrics shall be determined based on
actual performance for the final year and determined on or before March 31 of
the year following the final year of the Term, whether or not Executive is
employed during the year following the final year.  For purposes of calculating
Executive’s Target Bonus opportunity for the year that includes the Transition,
Executive’s Annual Base Salary shall be the sum of his monthly Annual Base
Salary prior to the Transition multiplied by the number of months ending prior
to the Transition and his monthly Annual Base

 

3

--------------------------------------------------------------------------------


 

Salary following the Transition multiplied by the number of months commencing
with the date of the Transition.

 

Payment of Annual Bonuses to Executive, if any, shall be made in the same manner
and at the same time that other senior-level executives receive their annual
bonus awards, but in any event on or before the end of the calendar year
following the end of the applicable performance year.

 

·                                          During the Employment Period,
Executive shall be eligible to be granted long term incentive or equity awards
as may be determined by the Board or the Compensation Committee in its sole
discretion under such plans and programs as may be in effect from time to time.

 

(c)           Taxes and Withholding.  Anything in this Agreement to the contrary
notwithstanding, all payments required to be made by the Company hereunder to
Executive or his estate or beneficiaries shall be subject to the withholding of
such amounts relating to taxes as the Company may reasonably determine it should
withhold pursuant to any applicable law or regulation.  In lieu of withholding
such amounts, in whole or in part, the Company may, in its sole discretion,
accept other provisions for payment of taxes and withholding as required by law,
provided it is satisfied that all requirements of law affecting its
responsibilities to withhold have been satisfied.

 

(d)           Additional Benefits.  In addition to the compensation specified
above and other benefits provided pursuant to this Section 4, Executive shall be
entitled to the following benefits:

 

(i)            participation in the Mack-Cali Realty Corporation 401(k) Savings
and Retirement Plan (subject to statutory rules and maximum contributions and
non-discrimination requirements applicable to 401(k) plans) and eligibility to
participate in such other benefit plans and programs, including but not limited
to restricted stock, phantom stock and/or unit awards, and any other incentive
compensation plans or programs (whether or not employee benefit plans or
programs), as maintained by the Company from time to time and made generally
available to executives of the Company with such participation to be consistent
with reasonable Company guidelines and each pursuant to the terms and conditions
of such benefit plan as they may exist from time to time;

 

(ii)           participation in any health insurance, disability insurance, paid
vacation, group life insurance or other welfare benefit program made generally
available to executives of the Company, subject to the general eligibility and
participation provisions set forth in such plans;

 

(iii)          participation in all deferred compensation, retirement or other
benefit plans or perquisites as may be provided to any other executive of the
Company on terms and conditions at least as favorable to the Executive as the
terms and conditions generally applicable to all other executives of the Company
who are also executive officers of Mack-Cali (as defined in Rule 3b-7 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)); and

 

4

--------------------------------------------------------------------------------


 

(iv)          upon the submission of proper substantiation by Executive, and
subject to such rules and guidelines as the Company may from time to time adopt
with respect to the reimbursement of expenses of executive personnel,
reimbursement for all reasonable expenses actually paid or incurred by Executive
during the Employment Period in the course of and pursuant to the business of
the Company.

 

5.             Termination of Employment; Severance Agreement.

 

(a)           Termination. The Employment Period, and Executive’s employment
with the Company, shall terminate upon the earliest to occur of (i) Executive’s
death, (ii) a termination by the Company by reason of Executive’s Disability,
(iii) a termination by the Company with or without Cause, or (iv) a termination
by Executive with or without Good Reason.  Upon any termination of Executive’s
employment for any reason, except as may otherwise be requested by the Company
in writing and agreed upon in writing by Executive, Executive shall resign from
any and all directorships, committee memberships or any other positions
Executive holds with the Company or any of its subsidiaries.  For the avoidance
of doubt, the expiration of the Term in accordance with Section 2(a) shall not
be considered a termination of Executive’s employment by the Company with or
without Cause or the resignation of Executive for Good Reason or otherwise, and
Executive’s employment shall not be considered to have been constructively
terminated for any reason unless he resigns for Good Reason in accordance with
this Agreement.

 

(b)           Notice of Termination.  Any termination of Executive’s employment
by the Company or any such termination by Executive (other than on account of
death) shall be communicated by written Notice of Termination to the other party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated.  In the event of the termination of Executive’s
employment on account of death, written Notice of Termination shall be deemed to
have been provided on the date of death.

 

(c)           “Cause” shall mean the commission by Executive of any of the
following acts or omissions:

 

(i)            willful and continued failure to use best efforts to
substantially perform his duties to the Company (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness) for a
period of thirty (30) days after written demand for substantial performance is
delivered by the Company specifically identifying the manner in which the
Company believes Executive has not substantially performed his duties;

 

(ii)           material and continued failure to comply with Executive’s
obligations under any written policy of the Company applicable to senior
executives as approved by the Board from time to time for a period of thirty
(30) days after written demand for substantial compliance is delivered by the
Company specifically identifying the manner in which the Company believes
Executive has not substantially complied;

 

5

--------------------------------------------------------------------------------


 

(iii)          any act of fraud, embezzlement, misappropriation, or misuse for
personal benefit of the assets or property of the Company; or

 

(iv)          A conviction of or plea of “guilty” or “no contest” to a felony
under the laws of the United States or any state thereof;

 

For purposes of this Section 5(c), no act, or failure to act, on Executive’s
part shall be considered “willful” unless done, or omitted to be done, by him
not in good faith and without reasonable belief that his action or omission was
in furtherance of, or not opposed to, the interests of the Company. Any
determination of Cause will be made by the Board at a duly held meeting of the
Board (held after reasonable notice to Executive and reasonable opportunity for
him, together with his counsel, to be heard before the Board at the meeting) and
pursuant to resolutions duly adopted by the affirmative vote of the majority of
the Board present and voting at such meeting finding that in the good faith
opinion of the Board after reasonable investigation that Executive has engaged
in acts or omissions constituting Cause, provided that no such determination may
be made, until Executive has been given written notice detailing the specific
Cause event and, where applicable, the lapsing of any cure period.

 

(d)           “Change in Control” shall mean that any of the following events
has occurred:

 

(i)            any “person” or “group” of persons, as such terms are used in
Sections 13 and 14 of the Exchange Act, other than Mack-Cali, any of its
Subsidiaries, or any employee benefit plan sponsored by the Company or any of
its Subsidiaries, becomes the “beneficial owner” (as such term is defined in
Rule 13d-3 under the Exchange Act) of 30% or more of the shares of common stock
of Mack-Cali (the “Shares”) issued and outstanding immediately prior to such
acquisition;

 

(ii)           any Shares are purchased pursuant to a tender or exchange offer,
other than an offer by Mack-Cali, that results in any “person” or “group” of
persons, as such terms are used in Sections 13 and 14 of the Exchange Act
becoming the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Exchange Act) of 30% or more of the Shares issued and outstanding immediately
prior to such tender or exchange offer; or

 

(iii)          the dissolution or liquidation of Mack-Cali or the Company or the
consummation of any merger or consolidation of Mack-Cali or the Company or any
sale or other disposition of all or substantially all of its assets, if the
shareholders of Mack-Cali immediately prior to such transaction own, immediately
after consummation of such transaction, directly or indirectly equity securities
(other than options and other rights to acquire equity securities) possessing
less than 30% of the voting power of the surviving or acquiring entity.

 

(e)           “Change in Control Period” shall mean the period commencing on the
earlier of (i) the date that a Change in Control occurs or (ii) the date that
Mack-Cali or the Company enters into a definitive agreement with respect to a
transaction, the consummation of which would constitute a Change in Control
(provided it is actually consummated), and in either case ending on the second
anniversary of the Change in Control.

 

(f)            “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

6

--------------------------------------------------------------------------------


 

(g)           “Disability” shall mean the inability of Executive, as a result of
any medically determinable physical or mental disease, injury, or congenital
condition, to substantially perform his principal duties to the Company, with or
without reasonable accommodation, for a continuous period of one hundred and
eighty (180) days, or periods aggregating two hundred and seventy (270) days in
any twelve (12) month period.

 

(h)           “Good Reason” shall mean, without the express written consent of
Executive, the occurrence of any of the following circumstances during either
the Employment Period or a Change in Control Period:

 

(i)            the material diminishment of Executive’s authority, duties or
responsibilities (as shall be established by the Board as soon as practicable
following the date hereof), it being understood that during a Change in Control
Period, Good Reason shall be deemed to have occurred if Executive is not the
Chairman (or a substantially similar position) of the Company (or the entity
succeeding to the Company’s business) following the Change in Control;

 

(ii)           a material reduction in Executive’s Annual Base Salary, it being
understood that any reduction below the Base Salary as in effect as of
January 1, 2016, shall constitute Good Reason;

 

(iii)          a material change in the geographic location at which the
Executive must perform the services under this Agreement (not including a
relocation to either Jersey City or Parsippany, New Jersey, as part of the
anticipated reorganization); or

 

(iv)          the failure of the Company to obtain agreement from any successor
to assume and agree to perform this Agreement.

 

Notwithstanding the foregoing, Executive shall not be considered to have
resigned for Good Reason unless, Executive gives the Company written notice of
resignation, specifying in reasonable detail the circumstance constituting Good
Reason, not more than thirty (30) days after the occurrence of such
circumstance, and the Company fails to cure such circumstance within thirty (30)
days after receipt of such notice; provided, that if the Company does cure such
circumstance within such period Executive may withdraw his notice of resignation
without prejudice within ten (10) days after the end of the cure period.  For
avoidance of doubt, the diminishment of Executive’s Annual Base Salary,
authority, duties or responsibilities as a result of the Transition shall not
constitute Good Reason, and the determination of whether Good Reason has
occurred following the giving of the Transition Notice shall be based upon
Executive’s authority, duties or responsibilities following the Transition.

 

(i)            “Termination Date” shall mean the date on which Executive’s
employment is terminated for any reason.

 

The definitions contained in Sections 5(c) through 5(i) shall apply for all
purposes under this Agreement.

 

7

--------------------------------------------------------------------------------


 

6.             Severance Benefits Resulting from Death or Disability.

 

Upon a termination of Executive’s employment by reason of death or Disability
whether before or after the expiration of the Term, Executive (or the
representative of his estate) shall be entitled to receive the following
payments and benefits, subject to compliance in the case of Disability with the
release requirement of Section 9 and except as otherwise provided in Sections
13(h) and 15(f):

 

(a)           The following “Accrued Obligations”, payable as and when those
amounts would have been payable had the Employment Period not ended:

 

(i)            all accrued but unpaid Base Salary through the Termination Date;

 

(ii)           any unpaid or unreimbursed expenses incurred in accordance with
Company policy to the extent incurred during the Employment Period;

 

(iii)          any accrued but unpaid benefits provided under the Company’s
employee benefit plans (not including any severance, separation pay, or
supplemental unemployment benefit plan), subject to and in accordance with the
terms of those plans;

 

(iv)          any earned but unpaid Annual Bonus in respect to any completed
fiscal year that has ended on or prior to the Termination Date; and

 

(v)           rights to indemnification by virtue of Executive’s position as an
officer or director of the Company or its subsidiaries and the benefits under
any directors’ and officers’ liability insurance policy maintained by the
Company, in accordance with its terms thereof.

 

(b)           An amount equal to Executive’s Annual Bonus for the year in which
the Termination Date occurs, based upon the Company’s actual performance for the
year, multiplied by a fraction, the numerator of which is the number of days in
such year through and including the Termination Date and the denominator of
which is the total number of days in such year, payable at the same time that
Annual Bonuses are paid to active employees.

 

7.             Severance Benefits upon Termination Without Cause, or Resignation
for Good Reason during the Term or a Change of Control Period.

 

In the event that either during the Term or thereafter during a Change in
Control Period (i) the Company terminates Executive’s employment for any reason
other than Cause or Disability, or (ii) Executive resigns for Good Reason,
Executive shall be entitled to receive the following payments and benefits,
subject to compliance with the release requirement of Section 9 and except as
otherwise provided in Sections 13(h) and 15(f):

 

(a)           All payments and benefits described in Section 6.

 

(b)           A lump sum cash payment in an amount equal to one and one-half
(1.5) times the sum of (i) Executive’s Annual Base Salary immediately prior to
the Termination Date, and (ii) Executive’s Target Bonus for the year during
which the Termination Date occurs, payable as soon as practicable after the
Termination Date.

 

8

--------------------------------------------------------------------------------


 

(c)           If Executive elects, on behalf of himself or his eligible
dependents, to continue medical coverage under any medical plan of the Company
pursuant to the provisions of Section 4980B of the Code or any other applicable
law (“COBRA”), and such election is available to him pursuant to then governing
law, and complies with all requirements for such coverage, an amount, payable
not later than the last day of each month that such coverage is in effect, up to
a maximum of eighteen (18) months, (or such shorter duration as governing law
may then allow) equal to the excess, if any, of the premium paid by Executive
for such coverage pursuant to COBRA over the premium that would be paid by an
active employee for comparable coverage (the “Medical Continuation”). If
Executive’s continuation coverage is terminated for any reason other than
dictate of governing law prior to the end of such eighteen month period, the
Company’s obligations under this Section 7(c) shall terminate, regardless of
whether the termination of Executive’s coverage constitutes a second qualifying
event as defined by COBRA with respect to any other dependent.

 

8.             Compensation or Severance Benefits upon Termination of Employment
by the Company for Cause, Termination by the Company Without Cause following the
Term, or Resignation by Executive following the Term.

 

(a)           Termination by the Company for Cause or Resignation without Good
Reason during the Term.  In the event the Company terminates Executive’s
employment for Cause (whether during the Term or thereafter), or Executive
resigns without Good Reason prior to the expiration of the Term, Executive shall
only be entitled to receive the Accrued Obligations, payable as and when those
amounts would have been payable had the Employment Period not ended.

 

(b)           Termination by the Company without Cause or Resignation by
Executive with Good Reason following the Term.  In the event that following the
expiration of the Term on its own accord (assuming Executive’s employment has
not been terminated prior to such date), the Company terminates Executive’s
employment for any reason other than as set forth in Sections 6, 7 or 8(a), or
Executive resigns with Good Reason, Executive shall be entitled to receive the
Accrued Obligations. For the avoidance of doubt, expiration of the Term on its
own accord shall not be deemed a termination by Company.

 

(c)           Resignation by Executive without Good Reason following the Term. 
In the event that following the expiration of the Term on its own accord
(assuming Executive’s employment has not been terminated prior to such date),
Executive resigns without Good Reason, Executive shall be entitled to receive
the Accrued Obligations.  For the avoidance of doubt, expiration of the Term on
its own accord shall not be deemed a resignation by Executive.

 

9.             Release.

 

Notwithstanding anything to the contrary above, all benefits and payments that
may become payable pursuant to Section 6, 7 or 8 (other than the Accrued
Obligations) are conditioned on Executive, or the representative of his estate,
executing a release of claims and covenant not to sue, in form attached hereto
as Exhibit E (the “Release”), and the period provided in such Release having
expired without Executive exercising his right to revoke, not later than sixty
(60) days after the Termination Date (subject to Section 15(f)(iv)), and if

 

9

--------------------------------------------------------------------------------


 

Executive fails to execute such Release, revokes the Release, or the revocation
period has not yet expired by the end of such sixty (60) day period, Executive
shall have no right to any such payment or benefit.

 

10.          Effect on Employee Benefit Plans and Programs and Long-Term
Incentive and Equity Awards; Adjustment of Payments and Benefits.

 

(a)           Effect on Employee Benefit Programs.  The termination of
Executive’s employment hereunder, whether by the Company or Executive, shall
have no effect on the rights and obligations of the parties hereto under the
Company’s or Mack-Cali’s (i) welfare benefit plans including, without
limitation, Medical Continuation as provided for herein and, health coverage
thereafter but only to the extent required by law, and on the same basis
applicable to other employees and (ii) 401(k) Plan but only to the extent
required by law and pursuant to the terms of the 401(k) Plan.

 

(b)           Effect on Long-Term Incentive and Equity Awards . On April 4,
2017, the Board of Directors of Mack-Cali adopted a policy with respect to long
term incentive plan awards that provides continued vesting upon retirement if
the employee is at least 60 years of age and has at least 10 years of service
with Mack-Cali or any subsidiary or any predecessor of Mack-Cali or the
Company.  To the extent any long term incentive award agreements between
Mack-Cali and the Executive contain a provision incorporating this policy, then
notwithstanding anything contained therein, such provision shall not be
effective unless and until Executive fulfills Executive’s obligations under this
Agreement through the initial Term of this Agreement (expiring December 31,
2019).Except as set forth in this Section 10(b), the extent to which long-term
incentive or equity awards held by Executive vest or become exercisable or
payable as a result of a termination of employment for any reason shall be
governed exclusively by the terms of the plan or award agreement governing such
award.

 

(c)           Adjustment of Payments and Benefits.

 

(i)            Notwithstanding any provision of this Agreement to the contrary,
if any payment or benefit to be paid or provided hereunder, when combined with
any other amount payable to Executive, would be an “Excess Parachute Payment,”
within the meaning of Section 280G of the Code, or any successor provision
thereto, but for the application of this sentence, then the payments  and
benefits to be paid or provided hereunder shall be reduced to the minimum extent
necessary so that no portion of any such payment or benefit, as so reduced,
constitutes an Excess Parachute Payment; provided, however, that the foregoing
reduction shall be made only if and to the extent that such reduction would
result in an increase in the aggregate payments and benefits to be provided,
determined on an after-tax basis (taking into account the excise tax imposed
pursuant to Section 4999 of the Code, or any successor provision thereto, any
tax imposed by any comparable provision of state law, and any applicable
federal, state and local income taxes). In the event that any payment or benefit
intended to be provided hereunder is required to be reduced pursuant to this
Section the reduction shall occur in the following order:

 

10

--------------------------------------------------------------------------------

 


 

(A) by first reducing or eliminating the portion of the payments which are not
payable in cash and are not attributable to equity awards (other than that
portion of the payments subject to clause (D) hereof), (B) then by reducing or
eliminating cash payments (other than that portion of the payments subject to
clause (D) hereof), (C) then by reducing or eliminating the portion of the
payments which are not payable in cash and are attributable to equity awards
(other than that portion of the Payments subject to clause (D) hereof) and
(D) then by reducing or eliminating the portion of the Payments (whether payable
in cash or not payable in cash) to which Treasury Regulation § 1.280G-1 Q/A
24(c) (or successor thereto) applies, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time.

 

(ii)           The determination of whether any payment or benefit shall be
reduced as provided in Section 10(c)(i) hereof and the amount of such reduction
shall be made at the Company’s expense by an accounting firm selected by the
Company from among the four (4) largest accounting firms in the United States
(the “Accounting Firm”).  The Accounting Firm shall provide its determination
(the “Determination”), together with supporting calculations and documentation,
to the Company and Executive within forty five (45) days after Executive’s final
day of employment, which Determination, absent manifest error, shall be binding,
final and conclusive upon the Company and Executive. If the Accounting Firm
determines that the payments and benefits to be provided to Executive will not
result in any Excess Parachute Payments, it shall furnish Executive with an
opinion to that effect.  If the Accounting Firm determines that the payments and
benefits to be provided to Executive will result in Excess Parachute Payments,
it shall furnish the Executive with an opinion that no Excess Parachute Payments
will be made after the reductions contemplated by Section 10(c)(i) hereof.

 

11.          Confidential Information.

 

(a)           Executive understands and acknowledges that during his employment
with the Company, he will be exposed to Confidential Information (as defined
below), all of which is proprietary and which will rightfully belong to the
Company (which, for all purposes of this Section 11, shall include Mack-Cali and
its other Subsidiaries).  Executive shall hold in a fiduciary capacity for the
benefit of the Company such Confidential Information obtained by Executive
during his employment with the Company and shall not, directly or indirectly, at
any time, either during or after his employment with the Company terminates,
without the Company’s prior written consent, use any of such Confidential
Information or disclose any of such Confidential information to any individual
or entity other than the Company or its employees, attorneys, accountants,
financial advisors, consultants, or investment bankers except as required in the
performance of his duties for the Company or as otherwise required by law, court
order or an order of any governmental authority.  Executive such take all
reasonable steps to safeguard such Confidential Information and to protect such
Confidential Information against disclosure, misuse, loss or theft.

 

(b)           The term “Confidential Information” shall mean any information not
generally known in the relevant trade or industry or otherwise not generally
available to the public, which was obtained from the Company or its predecessors
or which was learned, discovered, developed, conceived, originated or prepared
during or as a result of the performance of any services by Executive on behalf
of the Company or its predecessors.  For purposes of this Section 11, the
Company shall be deemed to include any entity which is controlled, directly or

 

11

--------------------------------------------------------------------------------


 

indirectly, by the Company and any entity of which a majority of the economic
interest is owned, directly or indirectly, by the Company.

 

12.          Return of Documents.

 

Except for such items which are of a personal nature to Executive (e.g., daily
business planner), all writings, records, and other documents and things
containing any Confidential Information shall be the exclusive property of the
Company, shall not be copied, summarized, extracted from, or removed from the
premises of the Company, except in pursuit of the business of the Company, and
shall be delivered to the Company, without retaining any copies, upon the
termination of Executive’s employment or at any time as requested by the
Company.

 

13.          Noncompete; Non-Solicitation; Non-Disparagement.

 

Executive agrees that:

 

(a)           During the Employment Period, and for a two (2) year period
thereafter in the event Executive’s employment is terminated under circumstances
in which he is entitled to  receive and is receiving the benefits provided in
Sections 6, 7, 8(b) or 8(c) hereof, Executive shall not, directly or indirectly,
within Hudson County in the State of New Jersey, engage in, or own, invest in,
manage or control any venture or enterprise primarily engaged in any
multi-family residential development or acquisition activities that are
competitive with the activities of the Company (which, for all purposes of this
Section 13, shall include Mack-Cali and its other Subsidiaries). Nothing herein
shall prohibit Executive from being a passive owner of not more than five
percent (5%) of the outstanding stock of any class of securities of a Company or
other entity engaged in such business which is publicly traded, so long as he
has no active participation in the business of such Company or other entity.

 

(b)           If, at the time of enforcement of this Section 13, a court shall
hold that the duration, scope, area or other restrictions stated herein are
unreasonable, the parties agree that reasonable maximum duration, scope, area or
other restrictions may be substituted by such court for the stated duration,
scope, area or other restrictions and upon substitution by such court, this
Agreement shall be automatically modified without further action by the parties
hereto.

 

(c)           For purposes of this Section 13, the Company shall be deemed to
include any entity which is controlled, directly or indirectly, by the Company
and any entity of which a majority of the economic interest is owned, directly
or indirectly, by the Company.

 

(d)           Nonsolicitation.  Executive agrees that during the Employment
Period, and for a one (1) year period thereafter, regardless of the reason for
termination (the “Restricted Period”), Executive will not, without written
consent of the Company, directly or indirectly, including causing, encouraging,
directing or soliciting any other person to, contact, approach or solicit (other
than, so long as Executive continues to be employed by the Company and makes
such contact, approach or solicitation made on behalf of the Company) for the
purpose of offering employment to or hiring (whether as an employee, consultant,
agent, independent contractor or otherwise) or actually hire any person who is
or has been employed or retained in the operation of the Company’s business
during the period commencing three (3) months prior to the date of such hiring
or offering of employment, or induce, interfere with or solicit, or attempt to
induce,

 

12

--------------------------------------------------------------------------------


 

interfere with or solicit, any person that is a current or former customer,
supplier or other business relation of the Company to terminate its relationship
or otherwise cease doing business in whole or in part or reduce the amount of
business with the Company.

 

(e)           Nondisparagement.  Executive agrees not to disparage the Company
or its past and present investors, officers, directors or employees, and the
Company agrees not to disparage Executive.

 

(f)            Acknowledgements.  Executive acknowledges and agrees that
(i) Executive’s obligation to comply with the restrictions in this Section 13
shall be independent of any obligation owed to Executive by the Company (whether
under this Agreement or otherwise), and specifically shall not be dependent upon
whether Executive is entitled to any form of severance pay or benefits pursuant
to this Agreement or otherwise; (ii) no claim against the Company by Executive
(whether under this Agreement or otherwise) shall constitute a defense to the
enforcement by the Company or its affiliates of the restrictions in this
Section 13, (iii) the time limitations and the geographic scope on the
restrictions in this Section 13 are reasonable, (iv) the restrictions imposed
under this Section 13 are reasonably necessary for the protection of the Company
and its goodwill, Confidential Information, and other legitimate business
interests and do not impose a greater restraint than necessary to provide such
protection, (v) that through this Agreement, Executive shall receive adequate
consideration for any loss of opportunity associated with the restrictions of
this Section 13, and (vi) that the provisions of this Section 13 and its
subparts provide a reasonable way of protecting Company’s business value.

 

(g)           Extension of Time.  In the event that Executive breaches any
covenant, obligation or duty in this Section 13, any such duty, obligation, or
covenants to which the parties agreed by this Section 13 shall automatically
toll from the date of the first breach, and all subsequent breaches, until the
resolution of the breach through private settlement, judicial or other action,
including all appeals. The duration and length of Executive’s duties and
obligations as agreed by this Section 13 shall continue upon the effective date
of any such settlement, or judicial or other resolution.

 

(h)           Legal and Equitable Remedies.  Upon any material breach by
Executive of any of the provisions of Sections 11, 12 or 13, Executive shall
immediately, permanently and irrevocably forfeit without payment of
consideration of any kind any and all rights to any of the benefits and payments
otherwise payable to Executive pursuant to this Agreement (other than the
Accrued Obligations). In addition, in view of the nature of the rights in
goodwill, employee relations, trade secrets, and business reputation and
prospects of the Company to be protected under Sections 11, 12 and 13, Executive
understands and agrees that the Company could not be reasonably or adequately
compensated in damages in an action at law for Executive’s breach of Executive’s
obligations (whether individually or together) under Sections 11, 12 or 13. 
Accordingly, Executive specifically agrees that the Company shall be entitled to
temporary and permanent injunctive relief, specific performance, and other
equitable relief to enforce the provisions of Sections 11, 12 and 13, and that
such relief may be granted without the necessity of proving actual damages, and
without bond.  EXECUTIVE ACKNOWLEDGES AND AGREES THAT THE PROVISIONS IN SECTIONS
11, 12 AND 13 ARE ESSENTIAL AND MATERIAL TO THIS AGREEMENT, AND THAT UPON BREACH
OF SECTIONS 11, 12 OR 13 BY EXECUTIVE, COMPANY IS ENTITLED TO WITHHOLD PROVIDING

 

13

--------------------------------------------------------------------------------


 

PAYMENTS OR CONSIDERATION, TO EQUITABLE RELIEF TO PREVENT CONTINUED BREACH, TO
RECOVER DAMAGES AND TO SEEK ANY OTHER REMEDIES AVAILABLE TO COMPANY. This
provision with respect to injunctive relief shall not, however, diminish the
right of the Company to claim and recover damages or other remedies in addition
to equitable relief.

 

14.          Successors.

 

(a)           Company’s Successors.  This Agreement may not be assigned by the
Company except to a successor (whether by purchase, merger, consolidation or
otherwise) to all or substantially all of the Company’s business and/or assets,
and the Company shall require any such successor to assume expressly and agree
to perform this Agreement, in the same manner and to the same extent as the
Company would be required to perform it in the absence of a succession. As used
in this Agreement, “Company” shall mean the Company as defined herein and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, contract or otherwise.

 

(b)           Executive’s Successors.  This Agreement and all rights of
Executive hereunder shall inure to the benefit of, and be enforceable by,
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees.

 

15.          Miscellaneous Provisions.

 

(a)           Notice.  Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered, on the first business day after being sent by reputable
overnight courier, or on the third business day after being mailed by U.S.
registered or certified mail, return receipt requested and postage prepaid, and
addressed to Executive at the address shown on the Company’s personnel records,
or to the Company at the address set forth below, or such other address as a
party shall give notice of by notice given in the same manner:

 

Roseland Residential Trust,
c/o Mack-Cali Realty Corporation
Harborside 3
210 Hudson St., Suite 400
Jersey City, NJ 07311
Attn: Chief Executive Officer, Mack-Cali Realty Corporation

 

(b)           Entire Agreement. This Agreement contains all the legally binding
understandings and agreements between Executive and the Company pertaining to
the subject matter of this Agreement and supersedes all such agreements, whether
oral or in writing, previously entered into between the parties, including,
without limitation, the Original Agreement and any offer letter from the Company
to Executive; provided that the Indemnification Agreement, dated September 22,
2015, between the Executive and the Company, and any agreements entered into
prior to the Effective Date evidencing outstanding equity or long-term incentive
awards shall remain in effect.

 

14

--------------------------------------------------------------------------------


 

(c)           Severability. The invalidity or unenforceability of any provision
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.

 

(d)           Interpretation. When a reference is made in this Agreement to
sections, subsections or clauses, such references shall be to a section,
subsection or clause of this Agreement, unless otherwise indicated. The words
“herein” and “hereof’ mean, except where a specific section, subsection or
clause reference is expressly indicated, the entire Agreement rather than any
specific section, subsection or clause. The words “include”, “includes” and
“including” when used in this Agreement shall be deemed to in each case to be
followed by the words “without limitation”. The headings of the sections or
subsections of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part hereof and shall not affect the construction or
interpretation of this Agreement.

 

(e)           Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement.

 

(f)            Section 409A of the Code.  To the extent applicable, it is
intended that payments and benefits provided hereunder be exempt from or comply
with Section 409A of the Code and the guidance promulgated thereunder
(collectively, “Section 409A”). This Agreement shall be administered in a manner
consistent with this intent and if Executive or the Company believes, at any
time, that any of such payment or benefit is not exempt or does not so comply,
Executive or the Company shall promptly advise the other party and will
negotiate reasonably and in good faith to amend the terms of such arrangement
such that it is exempt or complies (with the most limited possible economic
effect on Executive and on the Company) or to minimize any additional tax,
interest and/or penalties that may apply under Section 409A if exemption or
compliance is not practicable. In furtherance of the foregoing, the following
provisions shall apply notwithstanding anything to the contrary in this
Agreement:

 

(i)            To the extent applicable, each and every payment to be made
pursuant to this Agreement shall be treated as a separate payment and not as one
of a series of payments treated as a single payment for purposes of Treasury
Regulation §1.409A-2(b)(2)(iii).

 

(ii)           If Executive becomes entitled to receive any payment that
constitutes deferred compensation subject to Section 409A upon a termination of
employment, and such termination of employment does not constitute a “separation
from service” as defined in Section 409A, payment of such amount shall be
deferred, without interest, and paid on the earlier of the date Executive incurs
a separation from service, as so defined (subject to subsection (f)(iii)) below,
or the date of Executive’s death.

 

(iii)          If Executive is a “specified employee”, as defined in
Section 409A on the date he incurs a separation from service, any amount that
becomes payable by reason of such separation from service that constitutes
deferred compensation subject to Section 409A, including any amount deferred
pursuant to subsection (f)(ii) above, shall be deferred, without

 

15

--------------------------------------------------------------------------------


 

interest, and paid on the earlier of the first business day of the seventh month
following the month that includes Executive’s separation from service, or the
date of Executive’s death.

 

(iv)          If the sixty (60) day period described in Section 9 ends in the
calendar year following the year that includes the Termination Date, no amount
that is subject to Section 409A, the payment of which is dependent upon the
execution of the Release, shall be paid until the first business day of the
calendar year following the year that includes the Termination Date, regardless
of when the Release is signed.

 

(v)           Any reimbursement of any expense payable to Executive that
constitutes taxable income shall be paid not later than the last day of the year
following the year in which the expense is incurred, and all reimbursements and
in-kind benefits shall be paid in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv).

 

(vi)          The Company shall not be obligated to guarantee any particular tax
result for Executive with respect to any payment or benefit provided to
Executive hereunder, and Executive shall be responsible for any taxes,
additional taxes or penalties imposed on Executive in connection with any such
payment or benefit with respect to Section 409A or any other obligation to pay
taxes.

 

(g)           Indemnification.  In the event Executive is made party or
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a “Proceeding”), by reason of
Executive’s employment with or serving as an officer or director of the Company,
whether or not the basis of such Proceeding is alleged action in an official
capacity, the Company shall indemnify, hold harmless and defend Executive to the
fullest extent authorized by Maryland law, as the same exists and may hereafter
be amended, against any and all claims, demands, suits, judgments, assessments
and settlements including all expenses incurred or suffered by Executive in
connection therewith (including, without limitation, all reasonable legal fees
incurred using counsel reasonably acceptable to Executive) and such
indemnification shall continue as to Executive even after Executive is no longer
employed by the Company and shall inure to the benefit of his heirs, executors,
and administrators.  Expenses incurred by Executive in connection with any
Proceeding shall be paid by the Company in advance upon request of Executive
that the Company pay such expenses; but, only in the event that Executive shall
have delivered in writing to the Company an undertaking in form and substance
reasonably acceptable to the Company to reimburse the Company for expenses with
respect to which Executive is not entitled to indemnification.  The provisions
of this Section shall remain in effect after this Agreement is terminated
irrespective of the reasons for termination.  The indemnification provisions of
this Section shall not supersede or reduce any indemnification provided to
Executive under any separate agreement, or the by-laws of the Company since it
is intended that this Agreement shall expand and extend Executive’s rights to
receive indemnity.

 

(h)           Legal Fees.  If any contest or dispute shall arise between the
Company and Executive regarding or as a result of any provision of this
Agreement, the Company shall reimburse Executive for all legal fees and expenses
reasonably incurred by Executive in connection with such contest or dispute, but
only if Executive is successful in respect of substantially all of Executive’s
claims pursued or defended in connection with such contest or

 

16

--------------------------------------------------------------------------------


 

dispute.  Such reimbursement shall be made as soon as practicable following the
resolution of such contest or dispute (whether or not appealed).

 

(i)            Timing of and No Duplication of Payments.

 

All payments payable to Executive pursuant to this Agreement shall be paid as
soon as practicable after such amounts have become fully vested and
determinable.  In addition, Executive shall not be entitled to receive duplicate
payments under any of the provisions of this Agreement.

 

(j)            Modification or Waiver.

 

No amendment, modification, waiver, termination or cancellation of this
Agreement shall be binding or effective for any purpose unless it is made in a
writing signed by the party against whom enforcement of such amendment,
modification, waiver, termination or cancellation is sought.  No course of
dealing between or among the parties to this Agreement shall be deemed to affect
or to modify, amend or discharge any provision or term of this Agreement.  No
delay on the part of the Company or Executive in the exercise of any of their
respective rights or remedies shall operate as a waiver thereof, and no single
or partial exercise by the Company or Executive of any such right or remedy
shall preclude other or further exercise thereof.  A waiver of right or remedy
on any one occasion shall not be construed as a bar to or waiver of any such
right or remedy on any other occasion.

 

The respective rights and obligations of the parties hereunder shall survive
Executive’s termination of employment and termination of this Agreement to the
extent necessary for the intended preservation of such rights and obligations.

 

(k)           Governing Law.

 

This Agreement will be governed by and construed in accordance with the laws of
the State of New Jersey, without regard to principles of conflicts of laws
thereunder.

 

(l)            Survival of Agreements.

 

The provisions of Sections 5, 6, 7, 8, 9, 10, 11, 12, and 13 each shall survive
the Term and termination of this Agreement.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

 

Company:

 

 

 

 

ROSELAND RESIDENTIAL TRUST

 

 

 

 

 

 

By:

/s/ Michael J. DeMarco

 

 

Name:

Michael J. DeMarco

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Executive:

 

 

 

 

/s/ Marshall B. Tycher

 

Marshall B. Tycher

 

18

--------------------------------------------------------------------------------

 